department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov l uniform issue list se tv ep vas th ‘ xxkxxxxxxxkxxkx xxxxxxxxxkxxxx xxkxxxxxxkxkxkxxx legend taxpayer a xxxxxxxxxxxxx plan b plan c company d financial_institution e amount amount xxxxxxxkxkxkkkk xxxxxxxxxxkxkk xxxxxkxxkxkxkkk xkxxxxxxxxxxxx xxxxxkxkxxxkxkxkk xkxkxkxkkkxkxkxkkk xxxxxxxxxkxkxkk dear xxxxxxxxxxxxx this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from plan b which was maintained by company d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by c was due to the fact that his request for a direct_rollover was not completed and the initial distribution check was not received taxpayer a further represents that amount has not been used for any other purpose in date due to the the request for a rollover was not completed taxpayer a participated in plan b with company d bankruptcy of company d in date taxpayer a requested a rollover of amount from plan b to plan c because financial_institution e could not reach any of company d’s contacts as a result of this a distribution check was mailed to taxpayer a from financial_institution e in date totaling amount less income_tax_withholding of amount taxpayer a represents he never received the distribution check and the check was never cashed taxpayer a had no knowledge of the check even being mailed to him until he received a 1099r for tax_year from financial_institution e taxpayer a contacted financial_institution e and requested a new distribution check and a corrected 1099r financial_institution e refused to issue a corrected 1099r but did issue a new distribution check to taxpayer a dated date the check remains uncashed based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from plan b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations regulations q a-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that the failure to accomplish a timely rollover of amount was due to the bankruptcy of company d and resulting incomplete rollover attempt of the distribution of amount from ira b compounded by the mishandling of the distribution check mailed to taxpayer a therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to a qualified retirement account c of the code except the 60-day requirement are met with respect to such contribution amount will be considered a valid rollover_contribution within the meaning of sec_402 of the code provided all other requirements of section this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ‘ if you wish to inquire about this ruling please contact xxxxxxxxxxxxx id xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yours co bles a carlton a watkins manager employee_plans technical group j mhr enclosures notice of intention to disclose deleted copy of this letter
